Citation Nr: 0927162	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1970 to January 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005, a 
video conference hearing was held before the undersigned.  In 
June 2006, the Board remanded for further development. 


FINDING OF FACT

The Veteran's PTSD has not been productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2008).




 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2002, June 2006, and July 
2007, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In June 2006, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The veteran's increased rating claim arose from his 
disagreement with the initial evaluation following the grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 50 percent 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); an inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 50 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA afforded the Veteran an examination in December 2003 
during which he reported symptoms of having trouble sleeping, 
constant anxiety, and distrust.  These symptoms could occur 
daily lasting hours and his ability to perform daily 
functions during remission/partial remission was poor.  The 
Veteran also indicated that he had not been able to work or 
function in groups.  He had trouble with concentration and 
anxiety.  Mental status examination revealed orientation 
within normal limits, appropriate appearance and hygiene, and 
appropriate behavior.  Affect and mood were abnormal with 
disturbance of motivation and mood; communication and speech 
were within normal limits.  There were no panic attacks or 
obsessional rituals.  However, delusional history was 
intermittently present which included deep distrust of 
others, and hallucination was occasionally present which 
included hearing voices.  Thought processes were appropriate, 
judgment was not impaired, abstract thinking was normal, and 
memory was within normal limits.  The Veteran did not have 
suicidal or homicidal ideation.  The examiner noted that due 
to the Veteran's trouble fitting in with people, he did not 
give himself any hope of ever going back to work as his wife 
was his only source of comfort and he preferred to be alone.  
The examiner further remarked that mentally the Veteran did 
not have any difficulty performing activities of daily 
living.  He did have difficulty establishing and maintaining 
effective work and social relationships due to paranoid 
feelings.  It was also noted that the Veteran had no 
difficulty understanding commands and appeared to pose no 
threat of persistent danger or injury to himself or others.  
A diagnosis of PTSD was noted and a GAF score of 48 was 
assigned.  

VA outpatient treatment records dated from 2002 to 2007 
reflect that the Veteran was seen primarily for group 
therapy.  GAF scores during this period ranged from 45-68, 
with most scores in the 50's.  The records consistently 
showed that the Veteran was appropriately dressed and 
demonstrated sufficient attention and concentration.  He had 
intact memory; was orientated to time, place, person, and 
situation; was cooperative and open; had clear, coherent, and 
at times spontaneous speech; was in a dysphoric mood; had 
appropriate and restricted affect; had relevant thought 
processes without looseness of associations; had relevant 
thought content; exhibited within normal limits judgment; had 
fair to good insight; and showed grossly intact recent and 
remote memory.  Additionally, it was noted that he 
communicated well and maintained fair eye contact without the 
presence of depressive features.  There were no indications 
of suicidal or homicidal activity.  

A January 2005 letter from the Veteran's VA social worker 
noted that the Veteran's PTSD symptoms included nightmares of 
his trauma, night sweats, intrusive memories of his trauma, 
flashbacks, hypervigilance, increased startle response, 
isolation, feeling detached from others, avoidance of 
discussion of Vietnam, poor sleeping pattern, increased 
anger/rage, increased anxiety, poor concentration, memory 
impairment, anhedonia, crying spells, auditory hallucinations 
from friends who were killed in Vietnam, panic attacks, 
restricted range of affect, survivor's guilt, passive 
suicidal ideation, and depressed mood.  A GAF score of 50 was 
noted.  

At his May 2005 hearing, the Veteran testified that he had 
nightmares about Vietnam; problems sleeping; anxiety; and 
flashbacks triggered by gunfire, the smell of fuel, violent 
situations, and helicopters.  He also indicated that he 
avoided crowds and that he no longer attended church after 
seeing how the administrators dealt with money. 

VA afforded the Veteran another examination in May 2007, 
during which he complained of difficulty sleeping despite the 
use of medication for sleep, and experiencing anxiety which 
manifested by trouble being in public places and a feeling of 
sense of dread and irritability.  The examiner noted that the 
Veteran had been married to his current wife for the last 12 
years but that they had a shaky relationship; he also 
indicated that his relationship with his children was fine.  
As for social relationships, the Veteran indicated that most 
of his friends were deceased or living on the west coast and 
that his current friendships were limited to other veterans 
he met during treatment.  It was noted that the Veteran 
appropriately interacted with others, engaged in social 
activities, was capable of daily activities of daily living, 
and was able to meet family responsibilities.  It was noted 
that the Veteran did not have any episodes of violence or 
assault in the last year.  The examiner noted that the 
Veteran had not worked in the last nine years due to his 
problems maintaining focus and ability to function under 
pressure.  

Mental status examination revealed that there was no 
impairment of thought process or communication; delusions or 
hallucinations; or current suicidal thoughts, ideations, 
plans, or intent.  As to homicidal thoughts, ideations or 
plans, it was noted that in 2006, the Veteran had homicidal 
thoughts wanting to hurt someone.  He carried a gun and 
looked for opportunities to fight or engage in conflict but 
he got rid of the gun and was working with a therapist to 
realize why his actions were unhealthy.  During the 
examination, the Veteran exhibited appropriate behavior; was 
oriented to person, place, and time; and was able to maintain 
personal hygiene and basic activities of daily living (bathe, 
dress, feed self, and manage finances).  He did not have 
memory loss or impairment though he was writing things down 
on a calendar to remember.  He had no obsessive or 
ritualistic behavior which interfered with routine 
activities, or panic attacks.  He had normal rate and flow of 
speech.  The Veteran had depression, depressed mood, and 
anxiety; he reported feeling anxious when in public places 
and often felt like he had to get of a store if it got too 
crowded.  The Veteran modified his behavior by going to 
various places when he knew it was likely that people were 
not going to be there.  He did not have impaired impulse 
control but did have sleep impairment.  The Veteran indicated 
that he was able to sleep three to four hours without 
medication; he woke up when he dreams or has nightmares about 
dead bodies in Vietnam.  The examiner noted that the Veteran 
had anxiety, which was of medium severity and which was 
chronic and continuous without remission of symptoms.  

The Veteran's PTSD symptoms included having nightmares and 
bad dreams on a regular basis (three to four times a week), 
avoiding crowds or places with limited points of egress, and 
difficulty sleeping and being easily irritated with very 
limited patience and intense anger.  His short temper and 
irritability affected his relationship with his stepchildren.  
The Veteran's PTSD had a moderate effect on his employment, 
mild affect on activities of daily living, moderate affect on 
routine responsibilities, moderate affect on his family role, 
mild affect on his physical healthy, moderate affect on his 
relationships, mild affect on leisure activities, and 
moderate affect on his quality of life.  His symptoms were 
chronic.  A diagnosis of PTSD was noted and a GAF score of 52 
was assigned.  

A July 2007 addendum to the May 2007 examination report noted 
that the Veteran also had a diagnosis of anxiety disorder in 
addition to PTSD.  The examiner indicated that the symptoms 
of the anxiety disorder were difficult to separate from the 
PTSD symptoms.  The examiner clarified that the GAF score of 
52 reflected the Veteran's report of limited peer 
interactions, social conflict, and previous difficulty with 
occupational relationships.  She also indicated that the 
Veteran had no remission of PTSD and was currently treated 
with medication without significant improvement in his sleep 
and mood symptoms.  

The record also includes the Veteran's wife's statements as 
to the Veteran's symptoms.  She indicated that he had trouble 
sleeping, nightmares, flashbacks, depression, anger, fatigue, 
problems with relationships, paranoia, avoidance of crowds, 
concentration problems, and anxiety.  

Based on the evidence, the Board does not find that the 
Veteran's exhibited symptoms are productive of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful; and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.  In 
fact, the Veteran has consistently denied suicidal ideation, 
has demonstrated normal speech, has been appropriately 
dressed, and was married for 12 years.  As such, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted.

The Board has also considered the Veteran's GAF scores in 
reaching this determination.  In this regard, GAF scores are 
mostly in the 50's.  Under DSM-IV, GAF scores ranging between 
51 and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  GAF scores between 41 
and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.  GAF scores ranging from 61-70 reflect 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.  The Board 
has considered the GAF scores reported throughout the 
clinical record and finds they mostly exhibit between 
moderate and serious symptoms.  However, when considering the 
exhibited symptoms and not just the reported GAF scores, the 
overall disability is no more than moderate.  

While the January 2005 VA letter indicated that the Veteran's 
PTSD symptoms were so severe that he was considered 
unemployable, and the GAF scores of 41-50 can reflect 
symptoms including the inability to keep a job, the overall 
record does not show that PTSD results in total industrial 
impairment.  The 2007 VA examination report noted that PTSD 
had only a moderate effect on his employment and this is 
reflected in the mostly moderate symptomatology described in 
the overall record.  

In light of Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, because the veteran's 
PTSD symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial rating in excess of 50 percent for PTSD is denied. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


